

113 S1794 IS: Browns Canyon National Monument and Wilderness Act of 2013
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1794IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mr. Udall of Colorado introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo designate certain Federal land in Chaffee County, Colorado, as a national monument and as wilderness. 1.Short titleThis Act may be cited as the
		  Browns Canyon National Monument and Wilderness Act of 2013.2.Findings; purposes(a)FindingsCongress finds that—(1)certain Federal land in the Pike and San Isabel National Forests and certain Federal land managed by the Bureau of Land Management in Chaffee County, Colorado, known as Browns Canyon contain nationally significant biological, cultural, recreational, natural, wilderness, historic, scenic, riparian, geological, educational, and scientific values;(2)Browns Canyon provides world class opportunities for fishing, hunting, boating, hiking, horseback riding, recreational gold-panning, picnicking, wildlife watching, and camping;(3)permanently protecting the values described in paragraph (1) while sustaining the local ranching economy would enhance the economic prosperity of local communities that depend on the area; and(4)designating the Browns Canyon National Monument and the Browns Canyon Wilderness would maintain and protect the world class recreational opportunities within the Arkansas Headwaters Recreation Area.(b)PurposesThe purposes of this Act are—(1)to preserve the nationally significant biological, cultural, recreational, natural, wilderness, historic, scenic, riparian, geological, educational, and scientific values found within the National Monument;(2)to sustain traditional uses in the Browns Canyon area, including hunting, angling, livestock grazing, commercial outfitting, and boating;(3)to provide visitors the opportunity to enjoy and learn about the biological, cultural, recreational, natural, wilderness, historic, scenic, riparian, geological, educational, and scientific values and traditional uses of the National Monument;(4)to designate certain land within the National Monument as wilderness;(5)to protect important big game wildlife habitat and the backcountry character of certain National Forest System land within the National Monument that is not designated as wilderness;(6)to provide for cooperative management of the National Monument by the Bureau of Land Management and the Forest Service; and(7)to preserve the existing cooperative management of the Arkansas Headwaters Recreation Area.3.DefinitionsIn this Act:(1)Management planThe term management plan means the management plan developed under section 8.(2)MapThe term Map means the map entitled Browns Canyon National Monument and dated November 7, 2013.(3)National monumentThe term National Monument means the Browns Canyon National Monument established by section 4(a).(4)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System land; and(B)the Secretary of the Interior, with respect to Bureau of Land Management land.(5)StateThe term State means the State of Colorado.(6)WildernessThe term Wilderness means the Browns Canyon Wilderness designated by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756) (as added by section 5(a)).4.Establishment of browns canyon national monument(a)In generalSubject to valid existing rights, there is established in the State the Browns Canyon National Monument to preserve the nationally significant biological, cultural, recreational, natural, wilderness, historic, scenic, riparian, geological, educational, and scientific values found within the National Monument.(b)Boundaries(1)In generalThe National Monument shall consist of approximately 22,000 acres of public land, as generally depicted on the Map.(2)Arkansas river(A)In generalIn areas in which the Arkansas River is used as a reference for defining the boundary of the National Monument, the boundary shall—(i)be located at the edge of the Arkansas River; and(ii)change according to the level of the Arkansas River.(B)Exclusion from national monumentRegardless of the level of the Arkansas River, no portion of the Arkansas River shall be included in the National Monument.(3)Road offsetThe boundary of any portion of the National Monument that is bordered by a road shall be set back 100 feet from the centerline of the road.5.Designation of browns canyon wilderness(a)DesignationSection 2(a) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756; 116 Stat. 1055) is amended by adding at the end the following:(22)Browns canyon wildernessCertain Federal land in Chaffee County, Colorado, comprising approximately 7,900 acres of land managed by the Bureau of Land Management and 2,500 acres in the Pike and San Isabel National Forests, to be known as the Browns Canyon Wilderness..(b)BoundarySection 3 of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 759) is amended by adding at the end the following:(h)Boundary of browns canyon wilderness(1)Western boundary offsetThe western boundary of any portion of the wilderness designated by section 2(a)(22) that is formed by the Arkansas River or the railroad right-of-way shall be set back 150 feet inland on the East side and measured perpendicular to the Arkansas River or the eastern edge of the legal right-of-way of the railroad line, whichever is farthest East, but in no case shall the Browns Canyon Wilderness extend within 150 feet of either the railroad or the Arkansas River.(2)Road offsetThe boundary of any portion of the wilderness designated by section 2(a)(22) that is bordered by a road shall be set back 100 feet from the centerline of the road..(c)Effective dateAny reference in the Wilderness Act (16 U.S.C. 1131 et seq.) to the effective date of that Act shall be considered to be a reference to the date of enactment of this Act for purposes of administering the wilderness area designated by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756, 114 Stat. 1955, 116 Stat. 1055) (as added by subsection (a)).6.Maps and legal descriptions(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretaries concerned shall file a map and a legal description of the National Monument and the Wilderness with—(1)the Committee on Energy and Natural Resources of the Senate; and(2)the Committee on Natural Resources of the House of Representatives.(b)Force and effectThe map and legal descriptions filed under subsection (a) shall have the same force and effect as if included in this Act, except that the Secretary concerned may correct clerical and typographical errors in the map and legal descriptions.(c)Public availabilityThe map and legal descriptions filed under subsection (a) shall be available for public inspection in the appropriate offices of the Bureau of Land Management and the Forest Service.7.Management of the national monument and wilderness(a)Management of national monument(1)In generalThe Secretaries concerned shall cooperatively manage the National Monument—(A)in a manner that conserves, protects, and enhances the purposes for which the National Monument was established; and(B)in accordance with—(i)this Act; and(ii)any other applicable laws (including regulations).(2)Uses(A)In generalThe Secretary concerned shall allow only such uses of the National Monument as the Secretary concerned determines would further the purposes for which the National Monument is established.(B)Arkansas headwaters recreation areaNothing in this Act affects the arrangements for cooperative administration of the Arkansas Headwaters Recreation Area within the National Monument by the Director of the Bureau of Land Management and the State.(C)Motorized vehicles and mechanical transportThe establishment of permanent or temporary roads, and the use of motorized vehicles or mechanical transport, shall be prohibited in the portion of the National Monument east of the Arkansas River, except—(i)as provided in subparagraphs (D) and (E);(ii)on roads and trails open to such uses on the date of enactment of this Act;(iii)as necessary to meet the minimum requirements for the administration of the Federal land; and(iv)as necessary to protect public health and safety.(D)Forest road 184(i)In generalThe Secretary of Agriculture shall maintain Forest Road 184 within the National Monument as a Forest Service Level II Road, as depicted on the map.(ii)ManagementThe Secretary of Agriculture shall manage the road described in clause (i) in accordance with applicable laws—(I)to provide motorized and mechanized access into the National Monument;(II)to minimize any adverse impacts to the values described in section 4(a); and(III)subject to such terms and conditions as the Secretary may require.(iii)ClosureThe Secretary of Agriculture may temporarily close the road to any or all uses—(I)to protect public safety;(II)for maintenance or other administrative uses.(E)Grazing(i)In generalExcept as provided in subparagraph (iv), the laws (including regulations) and policies followed by the Secretary concerned in issuing and administering grazing permits or leases for the National Monument shall continue to apply in the same manner as on the day before the date of enactment of this Act.(ii)Effect of designationThere shall be no curtailment of grazing in the National Monument or Wilderness simply because of a designation under this Act.(iii)AdjustmentsAny adjustments in the numbers of livestock permitted to graze in the National Monument or Wilderness shall be based on revisions in the normal grazing and land management planning and policy setting process, giving consideration to legal mandates, range condition, and the protection of range resources from deterioration.(iv)Continuation of grazingThe grazing of livestock in the Wilderness, if established before the date of enactment of this Act, shall be permitted to continue in accordance with—(I)section 4(d)(4)  of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(II)the guidelines set forth in appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (H. Rept. 101–405)  and H.R. 5487 of the 96th Congress (H. Rept. 96–617).(b)Withdrawals(1)In generalSubject to valid existing rights, all Federal land described in paragraph (2) within the National Monument and all land and interests in land acquired by the United States within the National Monument is withdrawn from—(A)all forms of entry, appropriation, or disposal under the public land laws;(B)location, entry, and patent under the mining laws; and(C)operation of the mineral leasing, mineral materials, and geothermal leasing laws.(2)Description of withdrawal areasThe Federal land referred to in paragraph (1) is—(A)all Federal land within the National Monument and all land and interests in land acquired by the United States within the National Monument; and(B)all Federal land that is—(i)between the eastern and western boundaries of the National Monument along the Arkansas River corridor, as described in section 4(b)(2); and(ii)between lines paralleling the northern and southern boundaries of the National Monument.(c)Acquisition of land(1)In generalThe Secretary concerned may acquire non-Federal land within and adjacent to the boundaries of the National Monument or Wilderness through exchange, donation, bequest, or purchase from a willing seller.(2)ManagementLand acquired under paragraph (1) shall—(A)become part of the National Monument and, if applicable, the Wilderness; and(B)be managed in accordance with—(i)this Act; and(ii)any other applicable laws.(3)Administration of subsequently acquired land(A)Secretary of the interiorThe Secretary of the Interior shall manage any land or interest in land within the boundaries of the National Monument that is acquired by the Bureau of Land Management after the date of enactment of this Act.(B)Secretary of agricultureThe Secretary of Agriculture shall manage any land or interest in land within the boundaries of the National Monument that is acquired by the Forest Service after the date of enactment of this Act.(d)Fire, insects, and diseaseSubject to such terms and conditions as the Secretary concerned determines to be appropriate, the Secretary concerned may undertake such measures as are necessary to control fire, insects, and disease—(1)in the Wilderness, in accordance with section 4(d)(1)  of the Wilderness Act (16 U.S.C. 1133(d)(1)); and(2)in the National Monument, in accordance with—(A)this Act; and(B)any other applicable laws.(e)Invasive species and noxious weedsIn accordance with any applicable laws and subject to such terms and conditions as the Secretary concerned determines to be appropriate, the Secretary concerned may prescribe measures to control nonnative invasive plants and noxious weeds within the National Monument and Wilderness.(f)Water rights(1)EffectNothing in this Act—(A)affects the use or allocation, in existence on the date of enactment of this Act, of any water, water right, or interest in water;(B)affects any vested absolute or decreed conditional water right in existence on the date of enactment of this Act, including any water right held by the United States;(C)affects any interstate water compact in existence on the date of enactment of this Act;(D)authorizes or imposes any new reserved Federal water rights; or(E)shall be considered to be a relinquishment or reduction of any water rights reserved or appropriated by the United States in the State on or before the date of enactment of this Act.(2)National monument water rightsWith respect to water within the National Monument, nothing in this Act—(A)authorizes any Federal agency to appropriate or otherwise acquire any water right on the mainstem of the Arkansas River; or(B)prevents the State from appropriating or acquiring, or requires the State to appropriate or acquire, an instream flow water right on the mainstem of the Arkansas River.(g)Fish and wildlifeNothing in this Act diminishes the jurisdiction of the State with respect to fish and wildlife in the State.(h)Commercial activities(1)In generalThe Secretary concerned may permit commercial activities (including outfitting and guide activities) within the National Monument and Wilderness, in accordance with—(A)this Act;(B)the Wilderness Act (16 U.S.C. 1131 et seq.); and(C)any other applicable laws (including regulations).(2)Outfitting and guide activitiesIn accordance with  section 4(d)(5)  of the Wilderness Act (16 U.S.C. 1133(d)(5)), commercial services (including authorized outfitting and guide activities) are authorized in the Wilderness to the extent necessary for activities that fulfill the recreational or other wilderness purposes of the Wilderness.8.Development of management plan(a)In generalNot later than 3 years after the date of enactment of this Act, the Secretary of the Interior, in cooperation with the Secretary of Agriculture and in consultation with the State, shall complete a comprehensive management plan for the conservation and protection of the National Monument and Wilderness.(b)ContentsThe management plan shall—(1)describe the appropriate uses and management of the National Monument and Wilderness in accordance with—(A)this Act; and(B)the purposes for which the National Monument and Wilderness are established;(2)be developed with opportunities for public input;(3)be prepared in close consultation with appropriate Federal, State, county, and local agencies; and(4)concentrate visitorship within the Arkansas Headwaters Recreation Area and the public land west of the Arkansas River.(c)Incorporation of existing plansIn developing the management plan under subsection (a), to the extent consistent with this Act, the Secretary concerned may incorporate any provision of any other applicable land management plan, including the Arkansas River Recreation Management Plan or a successor plan.9.Release of wilderness study area(a)In generalCongress finds that, for purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the portions of the Browns Canyon Wilderness Study Area not designated as wilderness by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756) (as added by section 5(a)) have been adequately studied for wilderness designation.(b)ReleaseAny public land described in subsection (a) that is not designated as wilderness by section 2(a)(22) of the Colorado Wilderness Act of 1993 (16 U.S.C. 1132 note; Public Law 103–77; 107 Stat. 756) (as added by section 5(a))—(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(2)shall be managed in accordance with—(A)this Act; and(B)the management plan developed under section 8.